Citation Nr: 1410820	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder as secondary to a service-connected back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to December 1988.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The RO found that the Veteran had not submitted new and material evidence to reopen the claim of service connection; however, a decision review officer (DRO) determined the claim to be reopened, and subsequently denied the claim, in a July 2010 Statement of the Case (SOC).  Although the RO subsequently reopened the claim of service connection for PTSD and denied it on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1(1995).  

The Board notes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for PTSD; but during the course of her appeal, she has also been diagnosed with an acquired psychiatric disability, other than PTSD.  As such, the Board has re-characterized the issue accordingly.  See Id. 

In November 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder as secondary to a service-connected back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The February 2004 rating decision that denied a claim for service connection for PTSD was not appealed.

2. In November 2009, the Veteran sought to reopen the claim for service connection for PTSD.

3. The evidence submitted since the prior denial of service connection for PTSD is either cumulative or does not raise a reasonable probability of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2. New and material evidence to reopen the claim for service connection for PTSD has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for PTSD

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2013).  

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where, as here, the veteran did not engage in combat or the claimed stressor is noncombat-related; the record must contain service records or other credible sources that corroborate the testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997); see also West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence." Also, in Doran, West (Carlton,) and Zarycki, the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources." Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor." See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128. See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are special development procedures pertaining to the processing of a claim, as here, for service connection for PTSD based on personal or sexual assault.  See Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1, Part III, paragraph 5.14(c) (Aug. 1, 2006)).  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

The instant claim for service connection for PTSD was previously denied in a February 2004 rating decision.  The RO found that there was no credible evidence of record to show that the Veteran was sexually assaulted while in the military.  The RO also found that the Veteran's service medical records did not contain any evidence of complaints of, treatment for, or diagnosis of PTSD while in service. 

The appellant did not submit a timely notice of disagreement and she did not submit any information or evidence within one year of the February 2004 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013).  Therefore, the December 2004 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The evidence of record at the time of the February 2004 rating decision included service treatment records, personnel records, treatment records dated from November 2002 to November 2003, a PTSD questionnaire and consult report dated August 1999, and a VA examination report from January 2004.  

The appellant submitted a claim to reopen in November 2009.  The relevant evidence received since the February 2004 rating decision includes written statements submitted by the appellant and her representatives, records of treatment from the Fayetteville VA Medical Center (VAMC) (including the Fort Smith clinic) from June 1996 through April 2013, records from the Social Security Administration (SSA), and the transcript of the video conference hearing in November 2013.

As the February 2004 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran has made several written and verbal statements regarding activities that occurred during service and their relation to her PTSD since the February 2004 rating decision.  At the time of that decision, the Veteran had only alleged one instance of sexual trauma.  Since 2004, the Veteran has reported a second instance of sexual trauma, as well as witnessing three instances of severe injuries or death to other service members.  During her video conference hearing, the Veteran indicated that the incidents of sexual trauma occurred within about six months of April 1985 when she was assigned to the USS McKee.  Written statements submitted in November 2013, indicate that she endured the following events: she saw a man immediately after he had been stabbed in May 1985, she saw a man get hit by a car coming back to base in the summer of 1986, and she saw a group of contractors get electrocuted when a scaffold hit an electric cable in October 1997.  

While these statements are new, as they were not previously of record, they are not material.  While these statements are deemed to be credible, they do not raise a reasonable possibility of substantiating the claim.  See Justus, at 513, and Shade, at 118.  While the Veteran's statements do relate to unestablished facts, these statements by themselves provide no support that any of the incidents occurred.  The Veteran's statements do not provide any documentation that the incidents occurred or demonstrate changes in behavior.  As these statements cannot, without any supporting evidence, provide a reasonable possibility of substantiating the claim, they are not determined to be material.

The Veteran's testimony that she requested to be transferred is not found to be new.  The Veteran's service personnel records and treatment records were reviewed when making the February 2004 rating decision.  These documents were not found to provide any markers or indicators that any traumatic event occurred during the Veteran's military service.  Additionally, the Veteran's performance scores went up, rather than deteriorated, while she was assigned to the USS McKee.  Therefore, having been previously considered and rejected, additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  

With regard to subsequent submissions and statements of the Veteran regarding her sexual trauma that occurred with two men, these statements are merely reiterating arguments she made in conjunction with the previously denied claim, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Further, these statements would also fail to be material as they provide no supporting evidence and do not provide a reasonable possibility of substantiating the claim.

The Veteran's treatment on record from the Fayetteville VAMC, from June 1996 through April 2013, is not material.  These treatment records and any diagnoses of PTSD are based upon the Veteran's unsupported statements.  Thus, even presuming the credibility of these documents, they do not provide a reasonable possibility of substantiating the claim.  

The Veteran's records from the SSA are either cumulative (Fayetteville VAMC records that were previously discussed), or they do not provide a reasonable possibility of substantiating the claim, or both.  The SSA documents regarding the Veteran's PTSD do not provide any supporting evidence that the in-service incidents occurred, and thus, are not material.    

In sum, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection PTSD is not reopened.  38 U.S.C.A. § 5108.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the Veteran in a November 2009 letter.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, personnel records, VA treatment records, statements from the Veteran, SSA records, and a VA examination report.  In November 2013, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran's representative and the Veterans Law Judge explained the issues and asked questions to draw out the current nature of the Veteran's contentions.  The hearing focused on the elements necessary to substantiate her claim.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
  

ORDER

New and material evidence not having been received, the claim to reopen for service connection PTSD is denied.


REMAND

As noted above, when the Veteran makes a claim for service connection, she is presumed to be seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons, at 1 (2009).  While the Veteran has received treatment for PTSD due to alleged trauma in service, the Veteran has also received treatment for symptoms of depression.  

During the Veteran's 2004 VA examination, the examiner diagnosed the Veteran with PTSD and major depression.  Although the examiner believed that some of her symptoms of depression were the result of PTSD, he indicated that symptoms of depression, which could warrant a separate diagnosis of major depressive disorder on their own, were likely the direct result of the Veteran's service-connected chronic pain.  

The Veteran also indicated that her depression was secondary to her service-connected back pain during her November 2013 video hearing.  Additionally, a letter was provided from a VA physician, dated November 2013, that indicated that the Veteran's chronic pain may aggravate her symptoms of depression. 

Thus, to assure the Veteran full due process, because there are indications of a diagnosis of major depressive disorder in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  The Board defers to the RO as to whether, on remand, a medical examination is required in order to reconcile the various diagnoses of record or obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1. After completing any development deemed necessary, adjudicate (while noting the January 2004 opinion of the VA examiner) the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder as secondary to a service-connected back disorder.  If any benefit sought is not granted, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


